Citation Nr: 1811019	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-25 487A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of traumatic brain injury (TBI) (clamed as brain stem and cranial disorders, central nervous system complications of arctic brain, traumatic brain injury, and traumatic olfactory nerve with insomnia).

2.  Entitlement to service connection for cognitive disorder, not otherwise specified; personality change and polysubstance abuse in remission (claimed as personality disorder due to Axis II and depression).

3.  Entitlement to service connection for mild residual weakness of the muscles of mastication without limited range of motion (clamed as arthralgia of the temporomandibular joint).

4.  Entitlement to service connection for cervical spine spasm without radiologic evidence of spinal abnormality (clamed as cervicalgia).

5.  Entitlement to service connection for fracture T10 without residual effect (clamed as back condition).

6.  Entitlement to service connection for central pain syndrome (claimed as chronic pain syndrome).

7.  Entitlement to service connection for right hand sprain.

8.  Entitlement to service connection for spasms.

9.  Entitlement to service connection for costochondritis (resolved).   


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from June 2007 to March 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

A hearing was held before a Decision Review Officer (DRO) in March 2015.  



FINDINGS OF FACT

1.  The Veteran was involved in a high speed alcohol related motorcycle accident in August 2007 wherein he sustained residual disabilities to include TBI; cognitive disorder, not otherwise specified; personality change and polysubstance abuse in remission; residual weakness of the muscles of mastication; cervical spine spasm; fracture T10; central pain syndrome; muscle spasms; right hand sprain (resolved); and costochondritis (resolved).

2.  The service treatment records do not demonstrate any additional TBIs, psychiatric disorders; residual weakness of the muscles of mastication; cervical spine spasm; fracture T10; central pain syndrome, right hand sprain; muscle spasms; or costochondritis, aside from those incurred as a result of the motorcycle accident, nor does the Veteran contend that he incurred any additional injuries during service.

3.  The Veteran's residual injuries from the August 2007 motorcycle accident were not incurred in the line of duty and were the result of the Veteran's willful misconduct.


CONCLUSIONS OF LAW

1.  The criteria for service connection for TBI residuals have not been met.  38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017). 

2.  The criteria for service connection for cognitive disorder, not otherwise specified; personality change and polysubstance abuse in remission have not been met.  38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017). 

3.  The criteria for service connection for mild residual weakness of the muscles of mastication without limited range of motion have not been met.  38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017). 

4.  The criteria for service connection for cervical spine spasm without radiologic evidence of spinal abnormality have not been met.  38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017). 

5.  The criteria for service connection for fracture T10 without residual effect have not been met.  38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017). 

6.  The criteria for service connection for central pain syndrome have not been met.  38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017). 

7.  The criteria for service connection for right hand sprain have not been met.  38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017). 

8.  The criteria for service connection for muscle spasms have not been met.  38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017). 

9.  The criteria for service connection for costochondritis have not been met.  38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran filed a claim for service connection for residual disabilities that resulted from a motorcycle accident that occurred in August 2007.  He contends that his injuries occurred while on active duty and were not the result of his own willful misconduct.

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.

No compensation shall be paid if the disability resulting from injury or disease in service is a result of the Veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C. §§ 105, 1110.  Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the Veteran's own willful misconduct.  38 C.F.R. § 3.301.

"In line of duty" means an injury or disease incurred or aggravated during a period of active military, naval, or air service unless such injury or disease was the result of the veteran's own willful misconduct.  A service department finding that injury, disease or death incurred in the line of duty will be binding on the Department of Veterans Affairs unless it is patently inconsistent with the requirements of laws administered by the Department of Veterans Affairs.  38 C.F.R. § 3.1 (m).

"Willful misconduct" means an act involving conscious wrongdoing or known prohibited action.  An action will be willful misconduct if it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  Willful misconduct will not be determinative unless it is the proximate cause of injury, disease or death.  A service department finding that injury, disease or death was not due to misconduct will be binding on the Department of Veterans Affairs unless it is patently inconsistent with the facts and the requirements of laws administered by the Department of Veterans Affairs.  38 C.F.R. § 3.1 (n).

The facts in this case show that the Veteran was involved in a high-speed motorcycle chase from the police in August 2007.  He has current disabilities as documented on a VA examination in May 2010, the diagnoses included TBI; cognitive disorder, not otherwise specified; personality change and polysubstance abuse in remission; residual weakness of the muscles of mastication; cervical spine spasm; fracture T10; central pain syndrome; muscle spasm, right hand sprain (resolved); and costochondritis (resolved).   

In regard to right hand sprain and costochondritis.  As explained, the most fundamental requirement for any claim for service connection is that the Veteran has the condition claimed.  Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  A current disability means a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  There is no competent evidence of a current disability upon which to predicate a grant of service connection for the claimed disabilities.  The VA examiner in May 2010 indicated that both disabilities had resolved.  In this regard, the Veteran has neither provided nor identified any medical evidence showing residual costochondritis or a disability involving the right hand. 

As for the remaining disabilities diagnosed at the May 2010 examination, the Board now turns to the issue of in-service injury.  As a preliminary matter, there is no evidence of record that the Veteran sustained any additional injuries (in terms of the claimed disabilities listed on the title page) while on active duty, nor does he claim that his current disabilities are the result of anything other than his August 2007 motorcycle accident. 

The Army investigated the Veteran's accident and made a recommendation regarding his "line of duty" status in December 2008.  The Medical Board report of investigation shows that on August 25, 2007, the Veteran was involved in a high speed motorcycle chase while driving under the influence of alcohol.  He lost control of the motorcycle and lost his helmet.  He slid 150 feet on his left side before hitting a sign post head first.  He was found unconscious on the scene.  He sustained severe TBI with bilateral subdural hematoma and intraparenchymal hemorrhage, left ankle fracture, left clavicle midshaft fracture, T11 superior endplate fracture, T6T11epidural hematoma, C5 endplate fracture, and right posterior maxillary wall sinus fracture.  Thereafter, he underwent extensive physical rehabilitation.  The investigator ultimately found that the Veteran's operation of his motorcycle under the influence of alcohol was intentional misconduct or neglect was the proximate cause of his injuries.  An Army Physical Evaluation Board was later convened to hold a formal hearing on the Veteran's fitness.  The members ultimately found that the Veteran committed willful misconduct and was not in the line of duty when his injuries occurred.  As a result of his injuries the Veteran was medically retired from the Army.

In response to the Veteran's claim, the RO in Roanoke, Virginia, in June 2013 issued an administrative decision regarding the Veteran's "line of duty" status at the time of his accident.  Based on the Army's line of duty determination/review and PEB/MEB reports, the RO concluded that the Veteran's injuries were the result of his own willful misconduct and were not sustained in the performance of his assigned military duties.

In support of his claim the Veteran asserts that his legal charges were reduced to misdemeanor, which amounts to no more than a traffic ticket.  The Veteran states that there was insufficient evidence to warrant a higher offense.  Therefore, misconduct must not be a factor in deciding his claims.  See statement dated May 9, 2011.  

After review of the line of Duty and MEB/PEB reports and the Veteran's statements, the Board finds that the Veteran's willful misconduct was the proximate cause of his injuries and resulted in the accident sustained in August 2007.  The investigation conducted by the Army and subsequent review of the investigation appear to be thorough and well-reasoned.  The Board finds that operating a motorcycle at high speed while evading the police under the influence of alcohol, constitutes knowing and reckless behavior as contemplated by 38 C.F.R. § 3.1 (n).  The Board does not find the Veteran's statements regarding the reduction of legal liability as a factor in determining his misconduct involving the accident.  Therefore, his statements concerning the accident are not afforded any probative weight.

The fact that the charges were reduced or expunged does not affect the credibility or accuracy of the Army's "line of duty" analysis.  It is also clear from the record that the Veteran's injuries were a direct result of his motor vehicle accident and the Veteran does not contend that he sustained any additional injuries in service that may have caused his current disabilities.  In sum, the Board finds that the weight of the evidence demonstrates that the Veteran's motorcycle accident and resulting injuries sustained in August 2007 were due to his own willful misconduct and were not in line of duty, such that the underlying service connection claims are denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a TBI is denied.

Entitlement to service connection for cognitive disorder, not otherwise specified; personality change and polysubstance abuse in remission is denied.

Entitlement to service connection for mild residual weakness of the muscles of mastication without limited range of motion is denied.

Entitlement to service connection for cervical spine spasm without radiologic evidence of spinal abnormality is denied.

Entitlement to service connection for fracture T10 without residual effect is denied.

Entitlement to service connection for central pain syndrome is denied.

Entitlement to service connection for right hand sprain is denied.

Entitlement to service connection for muscle spasms is denied.

Entitlement to service connection for costochondritis is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


